DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (3,688,869).
	With respect to claim 1, Murphy teaches a high pass muffler (Figure 8, #105) disposed in an air exhaust passage (passage from intake #102 to muffler outlet at portion #137) of a pneumatic tool (101), the high pass muffler (105) comprising:  5an outer body (106) having an inner surface; a channel (116) formed in the inner surface having a terminal end (defined by terminal end #11 in channel #116, adjacent ports #124); and an inner body (103) disposed within the outer body (106) and including an aperture (124) disposed proximate to the terminal end (defined by terminal end #11 in channel #116, adjacent ports #124).
	With respect to claim 2, Murphy teaches wherein the muffler (105) is tuned to resonate at any one of a quarter wavelength, a half wavelength, or a full wavelength of a target frequency (Col. 3, Line 6-Col. 4, Line 12).  
10 	With respect to claim 3, Murphy teaches wherein the target frequency is in a range from 50 Hz to 10 kHz (Col. 3, Line 6-Col. 4, Line 12).  
	With respect to claim 4, Murphy teaches wherein the channel (116) follows a circuitous path (via spiral spring #126 and cylindrical nature of channel #116 and continuing to channel portion #117).  
	With respect to claim 5, Murphy teaches wherein the circuitous path (116/126/117) has angular corners (corners defined through port #121 and around ribs 127).  
	With respect to claim 6, Murphy teaches wherein the channel (116) follows a curved path (clearly seen).  
15 	With respect to claim 8, Murphy teaches wherein the inner body (103) is interference fit with the outer body (106).  
	With respect to claim 9, Murphy teaches wherein a cross-section of the aperture (124) has any one of a square, round, polygon, or amorphous shape.  
20 	With respect to claim 10, Murphy teaches wherein a portion of the muffler (105) protrudes beyond the air exhaust passage (passage from intake #102 to muffler outlet at portion #137).  It is noted that the sheath #129 of the muffler protrudes beyond the air passage.
	With respect to claim 11, Murphy teaches wherein the outer body (106) has a shape that corresponds to an inner surface of the air exhaust passage (passage from intake #102 to muffler outlet at portion #137).  It is noted that “an inner surface of the air exhaust passage” could be inner surface of any portion, including #102 or 103, both of which are cylindrical, corresponding to the cylindrical shape of the muffler #105.
	With respect to claim 12, Murphy teaches wherein the outer body (106) is assembled from two halves (108/109).  
	With respect to claim 13, Murphy teaches a pneumatic tool (Figure 8, #101) comprising: an air intake passage (102); an air exhaust passage (passage from intake #102 to muffler outlet at portion #137); and 5a muffler (105) disposed in the air exhaust passage (passage from intake #102 to muffler outlet at portion #137), the muffler (105) including 5an outer body (106) having and inner surface; a channel (116) formed  in the inner surface having a terminal end (defined by terminal end #11 in chamber #116, adjacent ports #124) and an inner body (103) disposed within the outer body (106) and including an aperture (124) located proximate to the terminal end (defined by terminal end #11 in chamber #116, adjacent ports #124).
	With respect to claim 14, Murphy teaches wherein the muffler (105) is tuned to resonate at any one of a quarter wavelength, a half wavelength, or a full wavelength of a target frequency (Col. 3, Line 6-Col. 4, Line 12).  
10 	With respect to claim 15, Murphy teaches wherein the channel (116) follows a circuitous path (via spiral spring #126 and cylindrical nature of channel #116 and continuing to channel portion #117) having angular corners (corners defined through port #121 and around ribs 127).  
	15With respect to claim 16, Murphy teaches wherein the inner body (103) is coupled to the outer body (106) via an interference fit
	With respect to claim 17, Murphy teaches wherein a cross-section of the aperture (124) has one of a square, round, polygon, or amorphous shape.  
20 	With respect to claim 18, Murphy teaches wherein a portion (at least outer sheath portion #129) of the muffler (105) protrudes beyond a body of the pneumatic tool (101)
	With respect to claim 19, Murphy teaches wherein the outer body (106) has a shape that corresponds to an inner surface of the air exhaust passage (passage from intake #102 to muffler outlet at portion #137).  It is noted that “an inner surface of the air exhaust passage” could be inner surface of any portion, including #102 or 103, both of which are cylindrical, corresponding to the cylindrical shape of the muffler #105

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (3,688,869).
	With respect to claim 7, Murphy is relied upon for the reasons and disclosures set forth above.  Murphy further teaches an inner body (103) which appears to be a one-piece cylinder.  Murphy fails to teach wherein the inner body is assembled from two halves.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the inner body is assembled from two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, forming the one-piece cylinder #103 from two halves would be obvious and involve routine skill.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive with regard to the claims. The Examiner still considers Murphy to teach all of the limitations as claimed by Applicant.
It is noted that the arguments related to the drawing objection are persuasive and the drawing objection has been withdrawn.
Regarding Applicant’s argument that support frame #106 is not an outer body, and rather the sheath #129 appears to form an outer portion of the muffler disclosed by Murphy, the Examiner disagrees.  While elastic sheath #129 may form the outermost portion of the muffler, the support frame #106 makes up the outer-most structural portion of the muffler and functions to support the sheath #129.  There is nothing in Applicant’s disclosure or Murphy that prevents support frame #106 from being interpreted as the claimed “outer body.”
Regarding Applicant’s argument that “even assuming, arguendo, that the sheath support frame 106 can be interpreted as the claimed outer body, the sheath support frame 106 does not include a channel formed in the inner surface of the outer body, as required in the claims,” the Examiner disagrees.  The inner surface of support frame/outer body #106 clearly forms channel #116 in its inner surface as it delimits the outer circumference of channel #116 on its inner surface, as well as delimiting end surfaces of channel #116 with the inner surfaces of end wall portions #111/112 of support frame/outer body #106.  While inner body #103 forms in inner surface of channel #116, the volume of channel #116 is formed completely within the inner surfaces of cylindrical portion of #106 and end wall portions #111/112.  Therefore, the channel #116 is formed “in the inner surface of the outer body” as claimed.  It is noted that Applicant’s outer body #110 similarly encloses the volume of channel #114 by enclosing three of four surfaces of channel #114, with inner body #108 covering the fourth surface that is not formed within the outer body #110.  Therefore, the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837